Citation Nr: 0626984	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1998 rating decision that granted service connection 
for tinnitus and assigned a single 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The Board further notes that with regard to this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
had issued a decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005), that reversed a decision of the Board which concluded 
that no more than a single 10 percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under pre-June 13, 2003, 
regulations.  VA disagreed with the Court's decision in 
Smith, and appealed this decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based upon court precedent that could ultimately be 
overturned on appeal, the Secretary of VA therefore imposed a 
stay at the Board on the adjudication of tinnitus claims that 
were affected by Smith.  The claims affected by the stay 
included the issue as presented in the instant appeal.  
Recently, on June 19, 2006, the Federal Circuit issued a 
decision in the appeal of the Smith case.  See Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As a consequence 
of that holding, on July 10, 2006, the Secretary rescinded 
the stay that had been imposed on all claims that were 
affected by the prior Smith decision, and thus directed the 
Board to resume adjudication of the previously stayed claims.  
Accordingly, the Board will proceed with a decision on the 
veteran's appeal at this time.


FINDING OF FACT

An unappealed February 1998 rating decision that granted 
service connection for tinnitus and assigned a single 10 
percent disability evaluation was reasonably supported by the 
evidence then of record and was in accordance with prevailing 
legal authority.




CONCLUSION OF LAW

There was no clear and unmistakable error (CUE) in a final 
February 1998 rating decision that granted service connection 
for tinnitus and assigned a single 10 percent disability 
evaluation.  38 U.S.C.A. § 5109A (West 2002); 38 U.S.C.A. 
§§ 1155, 7105(c) (West 1991); 38 C.F.R. § 3.105(a) (2005); 
38 C.F.R. §§ 3.104, 4.87a, Diagnostic Code 6260, 20.302, 
20.1103 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The Board notes, however, that the 
notice and duty to assist provisions of the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  

Applicable Law

Under 38 C.F.R. § 3.104(a) (2005) and 38 C.F.R. § 3.105(a) 
(2005), a rating action is final and binding in the absence 
of a finding of CUE.  When CUE is found in a prior RO 
decision, the prior decision will be reversed or revised.  
For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision.  Smith v. 
Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity that attaches to a final 
decision, and when that decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based upon CUE has a much heavier 
burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The Court has held that in order to establish CUE in a prior 
VA decision: (1) the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied; (2) the error must be undebatable 
and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

Analysis of the Claim

The veteran's representative averred that under applicable 
law as in effect at the time of the RO's February 1998 rating 
decision, it was CUE for the RO to assign a single 10 percent 
evaluation for tinnitus, with no consideration of the 
presence of tinnitus in each ear.  In the March 2003 rating 
decision now on appeal, the RO denied this CUE claim.  The 
veteran then appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code (DC) 6260 required the assignment of dual 
(separate) ratings for bilateral tinnitus.  Thereafter, in 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred by not 
deferring to VA's interpretation of its own regulations - 
specifically 38 C.F.R. § 4.25(b) (2005) and 38 C.F.R. § 4.87, 
DC 6260 - which limited a veteran to receipt of a single 
disability rating for tinnitus, regardless of whether his 
tinnitus was unilateral or bilateral.

At the time of the March 1998 rating decision that assigned a 
single 10 percent evaluation for the veteran's tinnitus, 
applicable VA law and regulations therefore only provided for 
a single and maximum 10 percent rating for bilateral 
tinnitus.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1997).  Consequently, the RO 
properly assigned a single 10 percent rating as based upon 
both the evidence of record and prevailing legal authority.  
As the veteran (via his representative) only argued that in 
the March 1998 rating decision, the RO incorrectly applied 
the law in its assignment of a disability evaluation for his 
tinnitus, the Board therefore must find that the veteran has 
failed to establish a valid claim of CUE with respect to that 
rating decision.  See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  


ORDER

As the February 1998 rating decision that granted service 
connection for tinnitus and assigned a single 10 percent 
disability evaluation did not contain clear and unmistakable 
error (CUE), the appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


